Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The comprises”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Citizen Watch (JP S62-277591). With regard to Claim 1, Citizen Watch discloses an electronic device (1), comprising: a body (body of 1); and a band (Fig. 2) configured to be able to attach the body to a part of a human body, wherein the body comprises: a first detector (5) configured to detect illuminance on an upper surface of the body; a second detector (6)  being located in a position distant from a position of the first detector in a short-side direction of the band and configured to detect the illuminance on the upper surface; and at least one processor (20) configured to execute predetermined processing if the at least one processor determines that at least one of first illuminance detected by the first detector and second illuminance detected by the second detector changes.
With regard to Claim 2, Citizen Watch discloses at least one of the first detector 
With regard to Claim 4, Citizen Watch discloses at least one of the first detector and the second detector comprising a photodiode (8a, 8b).
With regard to Claim 5, Citizen Watch discloses a display (Fig. 2), wherein if the at least one processor determines that the first illuminance is equal to or larger than a first threshold value and the second illuminance changes from a second threshold value or larger to less than the second threshold value, the at least one processor turns off the display as the predetermined processing (Fig. 4).
With regard to Claim 6, Citizen Watch discloses a display (Fig. 2), wherein if the at least one processor determines that the first illuminance is equal to or larger than a first threshold value and the second illuminance changes from less than a second threshold value to the second threshold value or larger, the at least one processor turns on the display as the predetermined processing (Fig. 4).
With regard to Claim 7, Citizen Watch discloses that if the at least one processor determines that the second illuminance changes from a second threshold value or larger to less than the second threshold value after the first illuminance changes from a first threshold value or larger to less than the first threshold value, the at least one processor executes the predetermined processing (Fig. 4).
With regard to Claim 8, Citizen Watch discloses a display (Fig. 2), wherein the predetermined processing (Fig. 4) includes processing of changing the display from an on state to an off state.
With regard to Claim 9, Citizen Watch discloses the body further comprising a microphone (O), and the predetermined processing (Fig. 4) includes processing of increasing sensitivity of the microphone to a sound.
With regard to Claim 10, Citizen Watch discloses the body further comprising a light-emitting unit and a vibrator, and the predetermined processing (Fig. 4) includes processing of changing a mode from a first mode of transmitting a notification by a light emission of the light-emitting unit to a second mode of transmitting a notification by a vibration of the vibrator.
With regard to Claim 11, Citizen Watch discloses that if the at least one processor determines that the second illuminance changes from less than a second threshold value to the second threshold value or larger after the first illuminance changes from less than a first threshold value to the first threshold value or larger, the at least one processor executes the predetermined processing (Fig. 4).
With regard to Claim 12, Citizen Watch discloses the body further comprising a display (Fig. 2), and the predetermined processing (Fig. 4) includes processing of changing the display from an off state to an on state.
With regard to Claim 13, Citizen Watch discloses the body further comprising a microphone (O), and the predetermined processing (Fig. 4) includes processing of reducing sensitivity of the microphone to a sound.
With regard to Claim 14, Citizen Watch discloses the body further comprising a light-emitting unit and a vibrator, and the predetermined processing (Fig. 4) includes processing of changing a mode from a first mode of transmitting a notification by a vibration of the vibrator to a second mode of transmitting a notification by a light emission of the light-emitting unit.
With regard to Claim 15, Citizen Watch discloses that if the at least one processor determines that the second illuminance changes from the second threshold value or larger to less than the second threshold value in a predetermined period of time after the first illuminance changes from the first threshold value or larger to less than the first threshold value, the at least one processor executes the predetermined processing (Fig. 4).
With regard to Claim 16, Citizen Watch discloses that if the body is attached to a left hand, the first detector is located on an elbow side of the left hand, and the second detector is located on a finger side of the left hand.
With regard to Claim 17, Citizen Watch discloses a computer-readable non-transitory recording medium storing a control program (16) for making an electronic device (1) execute predetermined processing if the electronic device determines that at least one of first illuminance detected by a first detector (5) and second illuminance detected by a second detector (6) changes, the electronic device comprising a body (body of 1) and a band (Fig. 2) configured to be able to attach the body to a part of a human body, wherein the body comprises the first detector detecting illuminance on an upper surface of the body and a second detector (6) being located in a position distant from a position of the first detector in a short-side direction of the band and detecting the illuminance on the upper surface.
With regard to Claim 18, Citizen Watch discloses that if the at least one processor determines that the second illuminance changes from the second threshold value or larger to the second threshold value or less after the first illuminance changes from the first threshold value or larger to the first threshold value or less, the at least one processor executes the predetermined processing (Fig. 4).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Citizen Watch (JP S62-277591). Citizen Watch discloses substantially the claimed invention except for at least part of light having a wavelength of 360 nm to 830 nm.
Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least part of light having a wavelength of 360 nm to 830 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least part of light having a wavelength of 360 nm to 830 nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose timepieces similar to Applicant’s claimed invention having illumination detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833